Citation Nr: 1610576	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and M. H.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing before the undersigned in January 2015; a transcript of the hearing is of record.  (At the hearing, the appellant was represented by a private attorney, whom he had appointed to be his accredited representative in matters before VA.  In November 2015, the Veteran executed a new VA Form 21-22, revoking his previous appointment and appointing Fleet Reserve Association as his representative.)  Additional evidence was submitted at and after the hearing with a waiver of RO consideration.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with Parkinson's disease.

2.  It is reasonably shown that the Veteran served in the brown waters surrounding Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, Parkinson's disease is presumed incurred due to his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain chronic diseases (including Parkinson's disease as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Section 1112 does not apply in this case, as the medical evidence does not show, and the Veteran does not contend, that Parkinson's disease was diagnosed in service or within one year thereafter.

However, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Parkinson's disease is an enumerated disease.  

It is not in dispute that the Veteran has been diagnosed with Parkinson's disease.  (See, e.g., April 2010 private treatment record, noting treatment for early Parkinson's disease.)  What remains to be determined is whether the Veteran can be presumed to have been exposed to herbicides during his active service.  

The Veteran has alleged that, while he was stationed aboard the U.S.S. New in October 1967, the ship operated in the "brown waters" of Vietnam, i.e., upon the inland waterways of Vietnam.  (The Board notes that the Veteran has not alleged that he set foot on the land mass of Vietnam.)  VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The U.S.S. New does not appear on that list.  However, the list is not complete, and the presumption of herbicide exposure should not be denied solely because the Veteran's ship is not on the list.  

In the rating decision on appeal, the RO noted that the U.S.S. New was anchored in Da Nang Harbor, which is not considered to be an inland waterway.  See VBA Manual M21-1, Part IV.ii.1.H.2.c.  The Veteran has presented extensive (and compelling) written and oral testimony, with the assistance of his witness, noting the actual positions of the U.S.S. New, based on deck logs (included in the record).  According to the deck logs and the testimony at the Board hearing, in October 1967 (during the time the Veteran was onboard), the U.S.S. New operated for some time in a small inlet just north of Da Nang Harbor, providing fire support to Marines guarding a bridge.  In addition, the deck logs indicate that, in October 1967, the U.S.S. New was also anchored for several days in Chon May Bay in five to six fathoms of water, with a mud bottom.  

There is no official guidance as to whether the inlet (referred to as Ving Lang Co) or Chon May Bay should be considered "blue" or "brown" waters.  However, the hearing testimony, and the additional submitted evidence, indicates that another similar ship, the U.S.S. Kraus (also a destroyer), is on the list of "brown water" ships based on similar service (also in defense of the bridge) in June of 1966.  At the hearing, the Veteran's witness provided visuals aids noting that the locations of the U.S.S. Kraus in June 1966 and the U.S.S. New in October 1967 are essentially identical, suggesting that the U.S.S. New should also be considered to have operated in the "brown waters" of Vietnam.  

Viewing the evidence in the light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service aboard the U.S.S. New in October 1967 may be considered to be on the inland waterways of Vietnam, such that he is presumed exposed to herbicides.  Consequently, the Board finds that service connection for Parkinson's disease is warranted based on such presumption.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


